     Case 3:21-cv-00354-TJC-JBT Document 1 Filed 03/31/21 Page 1 of 7 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   Jacksonville Division


BODE CAPITAL, LLC,

        Plaintiff,                                      Case No. _______________

v.                                                              COMPLAINT

JUSTIN ERIKSEN,                                             Jury Trial Requested

        Defendants.

_______________________________________/

        Plaintiff BODE CAPITAL, LLC (“Bode”), by and through its undersigned counsel, alleges

as follows:

                                   NATURE OF THE ACTION

        1.      Bode is a private equity fund engaged in the life settlements industry. A life

settlement is the purchase and sale of a life insurance policy to a third party for a value in excess

of the policy’s cash surrender value, but less than its face value. As part of a typical life settlements

transaction, a policy owner receives a cash payment in exchange for transferring ownership of the

policy to the purchaser. In addition, the brokers who facilitate the purchase and sale typically

receive a commission, sometimes paid in advance, which is earned at the time the purchase closes.
        2.      In this case, Bode attempted to purchase a life settlements facilitated through

Defendant Justin Eriksen (“Eriksen”). Specifically, in March 2017, Eriksen approached Bode with

a potential “opportunity” to purchase the Dunn policy. Eriksen informed Bode that he had developed

a relationship with the Dunn family and that the Dunn family were interested in selling the Dunn policy

in the secondary market. Eriksen falsely represented to Bode that an “advanced commission” in the

amount of $150,000.00 was needed to secure the commitment from the family and to secure the policy.

Because the acquisition of the policy was direct from the family, the family was afforded the right to
  Case 3:21-cv-00354-TJC-JBT Document 1 Filed 03/31/21 Page 2 of 7 PageID 2




rescind the sale of the policy for 15 days after closing. Given Bode’s concern about the return of the

$150,000.00 in the event the family rescinded the agreement, Bode specifically required that Eriksen

represent and warrant in writing to return the $150,000.00 to Bode upon such an event, which Eriksen

did. Accordingly, Bode wired Eriksen $150,000 on March 16, 2017.

         3.    The Dunn family subsequently rescinded the agreement when they discovered Eriksen

had been fraudulent impersonating the insured’s insurance broker, Mr. Tolbert. Bode subsequently

demanded the return of the $150,000.00. Eriksen refused. Pursuant to Florida Statute sec. 772.11(1),

Bode sent Eriksen a civil theft demand letter. Payment was not made as demanded within 30 days of

the letter.

         4.    Bode subsequent efforts to resolve the matter informally have been unsuccessful

and have ceased entirely.

                                          THE PARTIES

         5.    Bode is a Missouri corporation founded in 2012 with its principal place of business

in Dallas, Texas. Bode has three members, each of whom are residents of states other than Florida,

namely, South Dakota, Texas, and California.

         6.    Defendant is a Florida resident with a last know address in Jacksonville, Florida.

                                 JURISDICTION AND VENUE

         7.    This Court has subject matter jurisdiction over Bode’s claims pursuant to 28 U.S.C.
§ 1332 (diversity) because Bode and Eriksen are citizens of different states and the amount in

controversy exceeds $75,000.

         8.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as a substantial part of

the events, omissions, and breach giving rise to Bode’s claims, described herein, occurred in the

Middle District of Florida and because Eriksen resides in the Middle District of Florida.

                                  FACTUAL ALLEGATIONS



         9.    Bode was formed in late 2012 for the purpose of investing in life settlements.
                                                  2
  Case 3:21-cv-00354-TJC-JBT Document 1 Filed 03/31/21 Page 3 of 7 PageID 3




       10.     In March 2017, an independent contractor with whom Bode previously worked

with, Gary Brecka, approached Bode about an opportunity to purchase a life settlement known as

the Dunn policy. Brecka coordinated a phone call with Justin Eriksen and two of Bode’s

principals, Aaron McKown and Matthew Williams.

       11.     During the phone call, Eriksen represented that he was close to the Dunn family

and that the Dunn family had decided to sell the Dunn policy. He explained that the family wase

considering several offers, but that Bode could secure the policy if it advanced $150,000

refundable deposit.

       12.     The purchase of the Dunn policy was considered a “secondary market” purchase,

meaning that the purchase was directly from the owner of the policy. As a result, the Dunn family

had a statutory right to rescind the sale for a period of 15 days after closing.

       13.     Concerned about the possibility of rescission and the need for the return of the

deposit in the event rescission occurred, Bode asked for Eriksen to represent and warrant in writing

that he would return the deposit immediately upon the decision by the family to rescind.

       14.     Eriksen subsequently provided Bode with an agreement to sell the Dunn policy

executed by the family.

       15.     As a result, Bode wired Eriksen $150,000 on March 16, 2017.

       16.     Unbeknownst to Bode, Eriksen had been fraudulently impersonating a gentleman
by the name of Mr. Tolbert in all of his interactions with the Dunn family, who was the original

insurance agent who initially wrote the insurance policy years previously.

       17.     The Dunn family discovered Eriksen’s rouse prior to the statutory deadline to

rescind and thus, immediately rescinded the agreement.

       18.     Bode subsequently learned that the purchase agreement had been rescinded, but it

was not informed of the reason why. Nonetheless, Bode immediately demanded from Eriksen that

he return the deposit. Eriksen refused.

                                   COUNT I – CIVIL THEFT
                                                  3
  Case 3:21-cv-00354-TJC-JBT Document 1 Filed 03/31/21 Page 4 of 7 PageID 4




        19.    Bode realleges and reiterates paragraphs 1 through 18 as if set forth in full herein.

        20.    Fla. Stat. § 812.014 (“Theft”) provides, in pertinent part:

               (1)     A person commits theft if he or she knowingly obtains or uses, or

                       endeavors to obtain or to use, the property of another with intent to, either

                       temporarily or permanently:

                       (a)     Deprive the other person of a right to the property or a benefit

                               from the property.

                       (b)     Appropriate the property to his or her own use or the use of

                               any person not entitled to the use of the property.



        21.    Fla. Stat. §772.11 (“Civil Remedy for theft or exploitation”) provides, in pertinent

part:
               Any person who proves by clear and convincing evidence that he or she has
               been injured in any fashion by reason of any violation of ss. 812.012-
               812.037 or s. 825.103(1) has a cause of action for threefold the actual
               damages sustained and, in any such action, is entitled to minimum damages
               in the amount of $200, and reasonable attorney’s fees and courts costs in
               the trial and appellate courts. Before filing an action for damages under
               this section, the person claiming injury must make a written demand for
               $200 or the treble damage amount of the person liable for damages under
               this section. If the person to whom a written demand is made complies with
               such demand within 30 days after receipt of the demand, that person shall
               be given a written release from further civil liability for the specific act of
               theft or exploitation by the person making the written demand.
        22.    As set forth above, Bode has been injured by Eriksen in violation of Fla. Stat. §

812.014, et seq. Specifically, Defendant stole no less than $150,000 from Bode on or about April

2017.

        23.    At all times, Eriksen knowingly obtained and/or used, and/or endeavored to obtain

and/or use, Bode’s property with the intent to deprive Bode, either temporarily or permanently, of

its right to or a benefit from the property or to appropriate Bode’s property for his own use and/or

the use of any person not entitled to the property.
                                                 4
  Case 3:21-cv-00354-TJC-JBT Document 1 Filed 03/31/21 Page 5 of 7 PageID 5




       24.     On January 29, 2018, Bode presented Eriksen with “a written demand for the treble

damage amount” under Fla. Stat. § 772.11 and for the prompt repayment of monies advanced by

Bode. To date, Eriksen has not returned any of the funds.

       25.     Bode is entitled to recover from Eriksen the funds plus three times this

compensatory damage amount as treble damages pursuant to Fla. Stat. § 772.11.

       26.     Pursuant to Fla. Stat. § 772.11, Bode will also be entitled to recover from Eriksen

the reasonable amount of attorneys’ fees Bode has and will incurred in pursuing the recovery of

these funds from Eriksen.

                                  COUNT II -- CONVERSION

       27.     Bode repeats and realleges each allegation contained in paragraphs 1 through 26

above, as though fully set forth herein.

       28.     Bode paid Eriksen the total sum of $150,000 as a deposit on the Dunn policy. The

payment of these funds was conditioned on the closing of the purchase of the Dunn policy and the

expiration of the right to rescind. Due to Eriksen’s fraud, the Dunn family rescinded the purchase

agreement thereby triggering Eriksen’s obligation to return the deposit. Despite Bode’s repeated

demands for the return of this money, Eriksen failed and refused to return any of it Bode.

       29.     As a proximate result of Eriksen’s act of conversion, Bode have been deprived of

its property and suffered damages in an amount of $150,000.
                            COUNT III – BREACH OF CONTRACT

       30.     Bode repeats and realleges each allegation contained in paragraphs 1 through 29

above, as though fully set forth herein.

       31.     Bode paid Eriksen a deposit of $150,000.

       32.     Eriksen promised, both orally and in writing, to return the $150,000 in the event

the Dunn family rescinded the purchase agreement with Bode for the Dunn policy.

       33.     In early April 2017, the Dunn family rescinded the purchase agreement with Bode

due to their discovery of Eriksen’s fraudulent impersonation of Mr. Tolbert.
                                                5
  Case 3:21-cv-00354-TJC-JBT Document 1 Filed 03/31/21 Page 6 of 7 PageID 6




       34.       Eriksen breached the parties’ agreement when he failed to repay Bode the deposit

in April 2017.

       35.       Bode has suffered damages in the amount of $150,000.00 as a result of Eriksen’s

breach exclusive of pre- and post-judgment interest.

                           COUNT IV – BREACH OF THE IMPLIED

                    COVENANT OF GOOD FAITH AND FAIR DEALING



       36.       Bode repeats and realleges each allegation contained in paragraphs 1 through 35,

as though fully set forth herein.

       37.       Florida law provides that every contract contains an implied covenant of good faith

and fair dealing. The covenant implied in the parties’ agreement obligated Eriksen to perform the

terms and conditions of the agreement fairly and in good faith and to refrain from doing any act

that would deprive Bode of its rights and benefits under the Loan agreement. The covenant further

required Eriksen to avoid any actions that would otherwise frustrate the reasonable expectations

of Bode to the return of the loaned funds.

       38.       Eriksen breached the implied covenant of good faith and fair dealing when he

fraudulently impersonated Mr. Tolbert in all of his dealings and communications with the Dunn

family, which was the cause of their decision to rescind the purchase agreement.
       39.       Eriksen also breached the implied covenant of good faith and fair dealing by failing

to disclose to Bode his rouse with the Dunn family.

       40.       As a direct and proximate result of these breaches of the implied covenant of good

faith and fair dealing, Bode has suffered damages in amount of $150,000.00 exclusive of pre- and

post-judgment interest.

       WHEREFORE, Bode prays for the following relief:

       1.        For compensatory damages in an amount of $150,000.

       2.        For treble damages in the amount of $450,000 related to Eriksen’s civil theft of
                                                  6
  Case 3:21-cv-00354-TJC-JBT Document 1 Filed 03/31/21 Page 7 of 7 PageID 7




Bode’s funds.

       3.       For pre and post-judgment interest;

       4.       For Bode’s reasonable attorneys’ fees and costs as provided by statute;

       5.       For punitive damages; and

       6.       Any other further relief this Court deems proper or to which Bode may legally or

equitably be entitled.

Dated: March 31, 2021                         Respectfully submitted,

                                              MCKOWN BAILEY
                                              620 Newport Center Drive, Suite 690
                                              Newport Beach, CA 92660
                                              Telephone: (949) 858-3200
                                              E-Mail: aaron@mckownbailey.com

                                              By: /s/ Aaron M. McKown                     .
                                                     Aaron M. McKown
                                                     Florida Bar No. 1002008
                                              Attorneys For Plaintiff
                                              BODE CAPITAL LLC




                                                 7
